Exhibit 10.1

FIRST AMENDMENT TO AMENDED AND RESTATED

REVOLVING CREDIT AGREEMENT

 

This FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as
of December 16, 2007 (this “Amendment”) is entered into between and among CENTRO
NP LLC, a Maryland limited liability company (the “Borrower”), the Guarantors
party hereto, the Lenders party hereto and BANK OF AMERICA, N.A., as
Administrative Agent.  Capitalized terms used herein and not otherwise defined
shall have the meanings given to such terms in the Credit Agreement (defined
below), as amended hereby.

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent entered into
that certain Amended and Restated Revolving Credit Agreement dated as of
July 31, 2007 (the “Credit Agreement”); and

 

WHEREAS, the Borrower has requested that the Administrative Agent and Lenders
amend the Credit Agreement in accordance with the terms hereof; and

 

WHEREAS, the Administrative Agent and Lenders have agreed, based on Borrower’s
request, to amend the Credit Agreement on the terms and conditions set forth
herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged by the parties hereto, the parties hereto agree as follows:

 

1.                                       Amendments to Credit Agreement.

 

(a)                                  The definition of “Maturity Date” in
Section 1.1 of the Credit Agreement is amended and restated in its entirety to
read as follows:

 

“Maturity Date”:  the earlier of (a) February 15, 2008, or (b) the date on which
the Notes shall become due and payable, whether by acceleration or otherwise.

 

                                               
(b)                                 From and after the effective date of this
Amendment, the table set forth within the definition of Applicable Margin shall
be deemed restated as set forth below; provided, that prior to the occurrence of
an Event of Default, the Borrower shall only be obligated to pay the Applicable
Margin in effect immediately prior to giving effect to this Amendment (the
“Prior Margin”), and the differential between the Applicable Margin per annum as
calculated giving effect to the table set forth below and the Prior Margin shall
accrue and become due and payable on the Maturity Date.

 

Pricing Level

 

LIBOR Loans/Letter
of Credit
Commission Fee

 

Prime Rate
Loans

 

Applicable Facility
Fee Percentage

 

 

 

 

 

 

 

 

 

All Pricing Levels

 

1.75%

 

1.75%

 

0.225%

 

 

2.                                       Additional Provisions.  The Borrower
and the Lenders hereby agree that, notwithstanding anything set forth herein or
in the Credit Agreement to the contrary:

 

(a)                                  Additional Events of Default.  It shall
constitute an immediate Event of Default under the Credit Agreement,
irrespective of any otherwise applicable grace period, if, from and after the
date hereof:

 

(i)                                     the Borrower shall make any Restricted
Payment (as defined below) except for Restricted Payments necessary for Super to
make regularly scheduled payments of interest under the Bridge Loan Agreement as
and when due and except for (without duplication) Restricted Payments necessary
to enable Super to comply with any REIT Distribution Requirement (as defined in
the Bridge Loan Agreement as in effect on the date hereof); or

 

(ii)                                  any voluntary or involuntary bankruptcy
case or proceeding shall be commenced, or any trustee shall be appointed or
receivership, winding up or similar proceedings

 

--------------------------------------------------------------------------------


 

commenced, by or against any of the Centro Entities (as defined below) and/or
any of the Super Entities (as defined below) or their respective subsidiaries or
affiliates until title 11 of the United States Code, as amended, or otherwise,
or any other similar law of any foreign jurisdiction; or

 

(iii)                               an event of default shall at any time exist
(whether or not such event of default is subsequently waived by the applicable
lenders in respect thereof) (x) in respect of the Bridge Loan Agreement, but
only to the extent that such event of default shall cause the obligations
thereunder to be accelerated, (y) any of the revolving credit and term loan
facilities provided by KeyBank National Association or its Affiliates to any of
the Super Entities (as defined below), including without limitation Centro GA
American LLC, Galileo Sub LLC, or various subsidiaries of Super and CWAR 14 LLC
(collectively, the “KeyBank Facilities”), but only to the extent that such event
of default shall cause the obligations thereunder to be accelerated, or
(z) under any other credit facility provided to the Super Entities (as defined
below) and any of their respective direct and indirect parent entities and
subsidiaries (all such entities, collectively, the “Centro Entities”), that is
material to the financial condition or business affairs of the Centro Entities
taken as a whole, including for avoidance of doubt the Australian Credit
Facility (as  defined in the Bridge Loan Agreement as in effect on the date
hereof) but excluding the Bridge Loan Agreement and the KeyBank Facilities; or

 

                                                                                               
(iv)                              Super, or any of its direct or indirect
Subsidiaries (collectively, the “Super Entities”), other than the Borrower in
respect of the Credit Agreement, shall (x) make any prepayment of principal
(whether mandatory or optional) in respect of its, or their, respective
obligations to its, or their, respective lenders (other than the KeyBank
Facilities, but otherwise including, without limitation, any payments of
principal with respect to the Bridge Loan Agreement) other than, subject in all
cases to Section 2(a)(i) hereof, all regularly scheduled debt service payments
required to be made on mortgages or other similar financing agreements for any
of the Super Entities and mandatory prepayments by any such Super Entity in
respect of proceeds of collateral from asset dispositions, casualty or
condemnation, provided that such proceeds are provided to the appropriate
administrative agent or lender under the relevant credit agreement with a lien
on such collateral, or (y) grant, suffer the imposition of or permit (whether
voluntarily or involuntarily) any liens or security interests upon any of its
respective assets or property of any nature whatsoever in favor of any person,
entity, partnership, corporation or creditor other than the Administrative Agent
or the Lenders, other than Permitted Encumbrances (as defined in the Bridge Loan
Agreement as in effect on the date hereof but excluding those described in
clause (g) and (l) thereof); or

 

                                                                                               
(v)                                 any of the Super Entities shall borrow
additional amounts (or repay and reborrow) or obtain new letters of credit under
any of the KeyBank Facilities; or

 

                                                                                               
(vi)                              the Borrower or Guarantors shall fail to
comply with any obligations under this Amendment, including without limitation
those obligations set forth in clause (d) below; or

 

                                                                                               
(vii)                           (x) any of the Australian Credit Facility, the
Bridge Loan Agreement or the KeyBank Facilities are terminated or modified in
any material respect or (y) any extension agreement required to be entered into
as a condition precedent to the effectiveness of this Amendment terminates or
lapses in accordance with its terms or is amended or modified in any material
respect, or (z) any of the Centro Entities terminate or modify in any material
respect the transactions contemplated by any such extension agreement or an
event of default occurs under any loan agreement or other material financing
agreement or contract to which any of the Centro Entities is a party that is
material to the financial condition or business affairs of the Centro Entities
taken as a whole (other than the KeyBank Facilities or the Bridge Loan
Agreement); or

 

(viii)                        without the prior written consent of all of the
Lenders, if any Centro Entity or any Super Entity, respectively, grants, suffers
the imposition of or permit (whether voluntary or involuntary) any liens or
security interests upon any of its respective assets or property of any nature
whatsoever in favor of any person, entity, partnership, corporation or creditor
other than the Lenders, except for Permitted Encumbrances (as defined in the
Bridge Loan Agreement as in effect on the date hereof, but excluding
subparagraphs (g) and (l) of such definition).

 

--------------------------------------------------------------------------------


 

As used herein, the term “Restricted Payment” shall mean, as to any Person, any
dividend or other distribution by such Person (whether in cash, securities or
other property) with respect to any shares of any class of equity securities or
beneficial interests of such Person, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such shares or beneficial interests or any option, warrant or other right
to acquire any such shares or beneficial interests.

 

(b)                                 No Additional Borrowings.  From and after
the date hereof, the Borrower shall not request and the Lenders shall have no
obligation to make any extensions of credit under the Credit Agreement,
including the making of any Loans or Letters of Credit (but excluding the
one-time extension of any Letters of Credit previously issued and outstanding,
subject to the other terms and conditions in the Credit Agreement).

 

(c)                                  Additional Obligations.  From and after the
date hereof, the Borrower shall, in addition to and not in lieu of any other
obligations under the Credit Agreement:

 

(i)                                     deliver to the Administrative Agent, on
or before 5:00 p.m. prevailing eastern time on December 31, 2007, (x) the
then-most current quarterly and monthly financial statements for the Centro
Entities, including, without limitation, balance sheet and statements of income
and cash flow, in each case in reasonable detail and prepared in a manner
consistent with historical reporting practices, (y) a 30-day cash flow report
for the Centro Entities and for Super and its respective Subsidiaries (excluding
Joint Venture Entities, as defined in the Bridge Loan Agreement as in effect on
the date hereof) (the “Super Entities”), respectively, and (z) a current
organizational chart for the Centro Entities detailing ownership of assets by
legal entity;

 

(ii)                                  cause the Super Entities and the
Guarantors to cooperate fully with the Lenders and their respective agents and
professionals (legal and financial), including in connection with any financial
review or appraisal of the businesses, assets or financial condition of the
Super Entities, to provide such Lenders and their agents and professionals with
all reasonably requested information, in all cases at the expense of the Super
Entities, and to pay promptly all reasonable out-of-pocket expenses of the
Lenders, including, without limitation, in respect of such legal and financial
professionals, whether related to this Amendment or incurred in connection with
the negotiations related to the Credit Agreement prior hereto, within two
(2) business days of presentment of any summary invoice by any Lender or its
respective legal or financial professionals (it being understood and agreed that
the presentment of such summary invoice shall not constitute a waiver of the
attorney-client privilege or any other applicable privilege);

 

(iii)                               cause each Super Entity and each Guarantor,
upon the prior request of any Lender, to grant such Lender and its professionals
(including, without limitation, its lawyers, accountants and appraisers) during
business hours reasonable access to, and to, as promptly as practical, schedule
meetings and conference calls with, management personnel and any financial
advisors or restructuring consultants retained by the Super Entities or
Guarantors; and

 

(iv)                              cause the Guarantors and each of the Super
Entities to (A) provide the Lenders with updates on the progress of negotiations
in respect of all material transactions contemplated by the Centro Entities to
refinance or restructure any outstanding indebtedness, and (B) notify the
Lenders with respect to the occurrence of any Trigger Event (as defined in that
certain extension letter agreement dated as of the date hereof among the parties
to the Bridge Loan Agreement) promptly after becoming aware of the existence of
any circumstances giving rise to such Trigger Event and in any event within one
Business Day.

 

                                               
(d)                                 Extension  Fee.  The Borrower shall pay to
the Administrative Agent (for the benefit of the Lenders) an extension fee (the
“Extension Fee”) under the Loan Documents equal to $3,292,952 (which Extension
Fee shall be payable to the Lenders based on their respective Commitment
Percentages); provided, that (i) the Extension Fee shall be deemed fully earned
on the effective date of this Amendment, but the Borrower shall not be required
to remit payment of the Extension Fee to the Administrative Agent until the
Maturity Date; and (ii) if the Extension Fee is not paid on the Maturity Date,
the Borrower shall

 

--------------------------------------------------------------------------------


 

pay default interest (from and after such date) on that unpaid amount in
accordance with the Loan Documents.  The Lenders shall credit the Extension Fee
against any fees payable to the Lenders with respect to any other credit
facility entered into to consolidate or refinance the Debt under the Loan
Documents (it being acknowledged that the Lenders have not entered into or made
any commitment to extend any such other credit facility to consolidate or
refinance the obligations under the Loan Documents).

 

                                               
(e)                                  Liens.  The Borrower and the Guarantors
hereby agree, without the prior written consent of all of the Lenders, not to
grant, suffer the imposition of or permit (whether voluntary or involuntary) any
liens or security interests upon any of its respective assets or property of any
nature whatsoever in favor of any person, entity, partnership, corporation or
creditor other than the Lenders, except for Permitted Encumbrances (as defined
in the Bridge Loan Agreement, but excluding subparagraphs (g) and (l) of such
definition).

 

3.                                       Conditions Precedent.  The
effectiveness of this Amendment is subject to receipt by the Administrative
Agent of each of the following, each in form and substance satisfactory to the
Administrative Agent:

 

(a)                                  a counterpart of this Amendment duly
executed by the Borrower, the Guarantors, the Administrative Agent and the
Lenders;

 

(b)                                 duly executed and effective copies of
corresponding amendments (for avoidance of doubt, extending the maturity of the
underlying obligations to no sooner than January 30, 2008) in respect of the
Bridge Loan Agreement, the KeyBank Facilities and the Australian Credit
Facility; and

 

(c)                                  such other documents, instruments and
agreements as the Administrative Agent may reasonably request.

 

The Lenders acknowledge that the above clauses (b) and (c) shall be satisfied
upon delivery of signature pages by the Lenders.

 

4.                                       Representations.  The Borrower and each
of the Guarantors collectively represent and warrant to the Administrative Agent
and the Lenders that:

 

(a)                                  Authorization.  The Borrower and each
Guarantor, respectively, has the right and power and has obtained all
authorizations necessary to execute and deliver this Amendment and to perform
its respective obligations hereunder and under the Credit Agreement, as amended
by this Amendment, and under the Loan Documents in accordance with their
respective terms.  This Amendment has been duly executed and delivered by
Authorized Signatories of the Borrower and each Guarantor, respectively, and
each of this Amendment, the Credit Agreement, as amended by this Amendment, and
each of the Loan Documents is a legal, valid and binding obligation of the
Borrower and each Guarantor (each as applicable), enforceable against the
Borrower and each Guarantor (each as applicable) in accordance with its
respective terms, except as the same may be limited by bankruptcy, insolvency,
and other similar laws affecting the rights of creditors generally and the
availability of equitable remedies for the enforcement of certain obligations
contained herein or therein may be limited by equitable principles generally.

 

(b)                                 No Default.  No Default or Event of Default
has occurred and is continuing as of the date hereof nor will exist immediately
after giving effect to this Amendment.

 

(c)                                  Reaffirmation of Representations.  All
representations and warranties made by such party to the Administrative Agent
and the Lenders in the Credit Agreement and the other Loan Documents to which it
is a party are true and correct on and as of the date hereof (except to the
extent any such representation or warranty expressly relates to an earlier date)
with the same force and effect as if such representations and warranties were
set forth in this Amendment in full and given on and as of the date hereof;
provided, that the Borrower has disclosed that the Pledge Agreement (as defined
in the Bridge Loan Agreement) may constitute a default in certain underlying
loan agreements with respect to individual properties owned by certain of the
Super Entities.

 

--------------------------------------------------------------------------------


 

5.                                       Reaffirmation of Guaranty.

 

(a)                                  Each of the Subsidiary Guarantors hereby
reaffirms its respective continuing guaranty obligations to the Administrative
Agent and the Lenders under the applicable Guaranty and agree that the
transactions contemplated by this Amendment shall not in any way affect the
validity and enforceability of such guaranties or the Credit Agreement or the
applicable Guaranty or reduce, impair or discharge their obligations thereunder.

 

(b)                                 Each of the Centro Parties hereby reaffirms
its respective continuing guaranty obligations to the Administrative Agent and
the Lenders under the Centro Party Guaranty and agree that the transactions
contemplated by this Amendment shall not in any way affect the validity and
enforceability of such guaranties or the Credit Agreement or the Centro Party
Guaranty or reduce, impair or discharge their obligations thereunder.

 

6.                                       Loan Document.  Each reference to the
Credit Agreement in any of the Loan Documents shall be deemed to be a reference
to the Credit Agreement as amended by this Amendment and this Amendment shall be
deemed a Loan Document for purposes of the application of provisions of the
Credit Agreement generally applicable thereto (including, without limitation,
any waiver provisions).  Except as expressly herein amended, the terms and
conditions of the Credit Agreement and the other Loan Documents remain in full
force and effect.

 

7.                                       GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

8.                                       Sharing of Information.  The Borrower
and each Guarantor hereby agrees to allow the Administrative Agent and the
Lenders and their respective officers and agents to participate in conversations
and meetings and exchange confidential information regarding any of the Centro
Entities (including without limitation relating to transactions and potential
transactions under the Credit Agreement and/or other material financing
agreements, or the business, operations, financial condition or prospects of the
Centro Entities) with each of the other Lenders, any other lender to the Centro
Entities, any advisors to any of the Centro Entities or lender to the Centro
Entities, and any other entities participating in or contemplating transactions
with any Centro Entity.  All such conversations and meetings and exchanges of
confidential information shall be subject to Section 11.16 of the Loan
Agreement, as modified by the immediately preceding sentence.

 

9.                                       Release.  The Borrower and each
Guarantor hereby represents and warrants that it has no claims, counterclaims,
offsets, or defenses to the Credit Agreement or any of the Loan Documents, or to
the performance of their respective obligations thereunder and, in consideration
of the Lenders’ and Administrative Agent’s willingness to enter into this
Amendment, hereby releases the Administrative Agent and the Lenders, and each of
their respective officers, employees, representatives, agents, affiliates,
counsel and directors from any and all actions, causes of action, claims,
demands, damages and liabilities of whatever kind or nature, in law or in
equity, now known or unknown, suspected or unsuspected to the extent that any of
the foregoing arises from any action or failure to act on or prior to the date
hereof.

 

10.                                 Exculpation.  The person signing this
Amendment on behalf of the Borrower and the Guarantors is signing strictly in
his/her corporate capacity and not in an individual capacity.  The Lenders shall
not assert, seek or obtain, and there shall be no personal liability against the
person signing this Agreement other than with respect to or arising by virtue of
fraud, intentional misstatement or gross mismanagement.

 

11.                                 Counterparts.  This Amendment may be
executed in any number of counterparts, each of which when so executed and
delivered shall be an original, but all of which shall constitute one and the
same instrument.  Delivery by facsimile by any of the parties hereto of an
executed counterpart of this Amendment shall be as effective as an original
executed counterpart hereof and shall be deemed a representation that an
original executed counterpart hereof will be delivered.  Each counterpart hereof
shall be deemed to be an original and shall be binding upon all parties, their
successors and assigns.

 

--------------------------------------------------------------------------------


 

                                                IN WITNESS WHEREOF, each of the
parties hereto has caused a counterpart of this Amendment to be duly executed
and delivered as of the date hereof.

 

BORROWER:

CENTRO NP LLC, a Maryland limited liability company

 

 

 

 

 

By:

 /s/ John Hutchinson

 

 

 

Name: John Hutchinson

 

 

Title: Vice President

 

 

 

 

GUARANTORS:

NEW PLAN REALTY TRUST, LLC a Delaware limited liability company

 

 

 

 

 

By:

 /s/ John Hutchinson

 

 

 

Name: John Hutchinson

 

 

Title: Vice President

 

 

 

 

 

EXCEL REALTY TRUST - ST, LLC, a Delaware Limited Liability Company

 

 

 

 

 

By:

 /s/ John Hutchinson

 

 

 

Name: John Hutchinson

 

 

Title: Vice President

 

 

 

 

 

NEW PLAN FLORIDA HOLDINGS, LLC, a Delaware Limited Liability Company

 

 

 

 

 

By:

 /s/ John Hutchinson

 

 

 

Name: John Hutchinson

 

 

Title: Vice President

 

 

 

 

 

CA NEW PLAN ASSET PARTNERSHIP IV, L.P., a Delaware limited partnership

 

 

 

 

 

By:

CA New Plan Asset, Inc., a Delaware corporation, its sole general partner

 

 

 

 

By:

 /s/ John Hutchinson

 

 

 

Name: John Hutchinson

 

 

Title: Vice President

 

 

 

 

 

EXCEL REALTY TRUST-NC, a North Carolina general partnership

 

 

 

 

 

By:

NC Properties#1 Inc., a Delaware corporation, its managing partner

 

 

 

 

By:

 /s/ John Hutchinson

 

 

 

Name: John Hutchinson

 

 

Title: Vice President

 

 

--------------------------------------------------------------------------------


 

 

NP OF TENNESSEE, L.P., a Delaware limited partnership

 

 

 

 

 

By:

New Plan of Tennessee, Inc., a Delaware corporation, its sole general partner

 

 

 

 

By:

 /s/ John Hutchinson

 

 

 

Name: John Hutchinson

 

 

Title: Vice President

 

 

 

 

 

POINTE ORLANDO DEVELOPMENT COMPANY, a California general partnership

 

 

 

 

 

By:

ERT Development Corporation, a Delaware corporation, general partner

 

 

 

 

By:

 /s/ John Hutchinson

 

 

 

Name: John Hutchinson

 

 

Title: Vice President

 

 

By:

ERT Pointe Orlando, Inc., a New York Corporation, a New York corporation,
general partner

 

 

 

 

By:

 /s/ John Hutchinson

 

 

 

Name: John Hutchinson

 

 

Title: Vice President

 

 

 

 

 

CA NEW PLAN TEXAS ASSETS, L.P., a Delaware limited partnership

 

 

 

 

 

By:

CA New Plan Floating Rate SPE, Inc., a Delaware corporation, its sole general
partner

 

 

 

 

By:

 /s/ John Hutchinson

 

 

 

Name: John Hutchinson

 

 

Title: Vice President

 

 

 

 

 

HK NEW PLAN EXCHANGE PROPERTY OWNER I, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 /s/ John Hutchinson

 

 

 

Name: John Hutchinson

 

 

Title: Vice President

 

 

 

 

 

HK NEW PLAN EXCHANGE PROPERTY OWNER II, L.P., a Delaware limited partnership

 

 

 

 

 

By:

HK New Plan Lower Tier OH, LLC, a Delaware limited liability company, its
general partner

 

 

 

 

By:

 /s/ John Hutchinson

 

 

 

Name: John Hutchinson

 

 

Title: Vice President

 

 

 

 

 

NEW PLAN OF ILLINOIS, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 /s/ John Hutchinson

 

 

 

Name: John Hutchinson

 

 

Title: Vice President

 

 

--------------------------------------------------------------------------------


 

 

NEW PLAN PROPERTY HOLDING COMPANY, a Maryland real estate investment trust

 

 

 

By:

 /s/ John Hutchinson

 

 

Name: John Hutchinson

 

Title: Vice President

 

 

 

NEW PLAN OF MICHIGAN, LLC, a Delaware limited liability company

 

 

 

By:

 /s/ John Hutchinson

 

 

Name: John Hutchinson

 

Title: Vice President

 

 

 

NEW PLAN EXCEL REALTY TRUST, INC., a Maryland corporation

 

 

 

By:

 /s/ John Hutchinson

 

 

Name: John Hutchinson

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

CPT MANAGER LIMITED

 

 

 

By:

 /s/ Andrew Scott

 

 

Name: Andrew Scott

 

Title: Director

 

 

 

By:

 /s/ Elizabeth Hourigan

 

 

Name: Elizabeth Hourigan

 

Title: Company Secretary

 

 

 

CENTRO PROPERTIES LIMITED

 

 

 

By:

 /s/ Andrew Scott

 

 

Name: Andrew Scott

 

Title: Director

 

 

 

By:

 /s/ Elizabeth Hourigan

 

 

Name: Elizabeth Hourigan

 

Title: Company Secretary

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.

 

 

 

By:

 /s/ Mark Mokelke

 

 

Name: Mark Mokelke

 

Title: Vice President

 

 

LENDERS:

BANK OF AMERICA, N.A.,

 

 

 

By:

 /s/ Mark Mokelke

 

 

Name: Mark Mokelke

 

Title: Vice President

 

--------------------------------------------------------------------------------